Citation Nr: 9918589	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for conjunctivitis, 
including as due to an undiagnosed illness, and for an 
undiagnosed illness manifested by dry eyes.

3.  Entitlement to service connection for migraine headaches, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroenteritis, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for an adjustment 
disorder with anxious mood and a sleep disorder, including as 
due to an undiagnosed illness.

6.  Entitlement to service connection for cystic acne of the 
hands and lesions of the left posterior neck and upper arms, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by a smell disorder.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by multiple joint and muscle pain, to 
exclude service-connected left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claims for 
the appealed issues.

The issue of entitlement to service connection for 
cardiomyopathy, including as due to an undiagnosed illness, 
will be addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's DD 214 indicates he served on active duty 
military service in the Southwest Asia theater of operations 
for six months and two days during the Persian Gulf War; the 
veteran has reported serving in the Persian Gulf from August 
1990 to March 1991.

3.  The veteran's complaints of joint pain, stomach upsets 
and cramps, headaches, skin rashes, and heart pain have been 
attributed to his cardiomyopathy.

4.  Cardiomyopathy, conjunctivitis, migraine headaches, 
gastroenteritis, an adjustment disorder with an anxious mood 
and a sleep disorder, and cystic acne of the hands, left 
posterior neck and upper arms, are illnesses that have been 
diagnosed at some point; only cardiomyopathy, an adjustment 
disorder with anxious mood, and cystic acne of the hands, 
left posterior neck and upper arms, are currently diagnosed.

5.  There is no medical evidence of the manifestation to a 
compensable (10%) degree of any dry eyes, sleep disorder, 
smell disorder, or multiple joint or muscle pain.

6.  On his February 1988 enlistment medical history report 
the veteran reported a pre-service history of acne, with a 
few cysts, from age 15, and that he had seen a dermatologist.

7.  His February 1988 enlistment physical examination report 
indicates that acne was diagnosed.

8.  An August 1988 service medical record indicates the 
veteran reported a three year history of cystic acne on his 
neck and upper shoulders; that he had been taking medication 
for six months prior to entering the service; and that he had 
taken no medication for four months.

9.  The last inservice treatment for acne was in 1991.

10.  There is no evidence in the veteran's service medical 
records of complaints of or treatment for any cardiovascular 
disorder, dry eyes disorder, conjunctivitis disorder, 
headaches of any sort, any gastrointestinal disorder, an 
adjustment disorder, anxious mood disorder, a sleep disorder, 
a smell disorder, multiple muscle pain disorder, or multiple 
joint pain disorder (with the exception of the left knee).

11.  With the exception of the veteran's current service-
connected left knee disability, there is no competent medical 
evidence of a nexus between any current dry eyes, 
conjunctivitis, migraine headaches, gastroenteritis, an 
adjustment disorder with anxious mood and a sleep disorder, 
cystic acne of the hands and lesions of the left posterior 
neck and upper arms, a smell disorder, or multiple joint and 
muscle pain, and the veteran's military service or any 
incident of that service.


CONCLUSIONS OF LAW

1.  Dry eyes with conjunctivitis, as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.317 (1998).

2.  Migraine headaches, as due to an undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  Gastroenteritis, as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

4.  An adjustment disorder with anxious mood and a sleep 
disorder, as due to an undiagnosed illness, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.317, 4.9 (1998).

5.  Cystic acne of the hand and lesions of the left posterior 
neck and upper arms, as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

6.  A smell disorder, as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

7.  Multiple joint and muscle pain, as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to:  (1) fatigue;  (2) signs or 
symptoms involving skin;  (3) headache;  (4) muscle pain;  
(5) joint pain;  (6) neurologic signs or symptoms;  (7) 
neuropsychological signs or symptoms;  (8) signs or symptoms 
involving the respiratory system (upper or lower);  (9) sleep 
disturbances;  (10) gastrointestinal signs or symptoms;  (11) 
cardiovascular signs or symptoms;  (12) abnormal weight loss;  
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

Initially, however, as with all claims for compensation, it 
must be determined whether the veteran has submitted a well-
grounded claim for service connection.  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99, at 9-10 (May 1999).

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the second, and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The second and third elements may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id, at 
10.

The veteran's DD 214 confirms he served in the Southwest Asia 
theater of operations for six months and two days during the 
Persian Gulf War.  Thus, the evidence satisfies the criteria 
of the first element of a well-grounded claim under § 3.317.  
Id.

The veteran's service medical records contain diagnoses of 
acne (February 1988 enlistment examination, August 1988 
treatment reports, November 1989 treatment report, February 
1990 treatment report, February 1991 treatment report, April 
1991 treatment report, April 1992 discharge examination 
report); there is also a current diagnosis of acne (March 
1996 VA examination report).  Cardiomyopathy and probable 
migraine by history are also diagnosed in a March 1996 VA 
examination report.  An adjustment disorder with anxious mood 
was diagnosed in an April 1996 VA examination report.  
Conjunctivitis and gastroenteritis have also been diagnosed 
at various times.

However, as service connection under § 3.317 requires that by 
history, physical examination, and laboratory tests a sign or 
symptom cannot be attributed to any known clinical diagnosis, 
and thus, that service connection under this regulation 
cannot include a diagnosed illness, service connection for 
cardiomyopathy, conjunctivitis, migraine headaches, 
gastroenteritis, an adjustment disorder, and cystic acne of 
the hands, left posterior neck and upper arms, as diagnosed 
disorders, cannot be granted.  38 C.F.R. § 3.317.

The Board also notes the several statements from G. L. 
Nicolson, Ph.D., that the veteran's cardiomyopathy was caused 
by Mycoplasma fermentans, or incognitus, which can cause 
joint pain, stomach upsets and cramps, headaches, skin 
rashes, and heart pain, abnormal allergic responses, and 
peculiar neurological symptoms.  Thus, medical evidence has 
also attributed those symptoms to a diagnosed illness, 
cardiomyopathy, and they may not be service-connected under 
§ 3.317.

Finally, there is no medical evidence of record indicating 
that dry eyes, a sleep disorder, a smell disorder, or 
multiple joint or muscle pain were diagnosed either during 
the Persian Gulf War or to this day.  As noted above, there 
must be some objective confirmation of these symptoms.  See 
VAOPGCPREC 4-99, at 10.  Assuming, arguendo, that there was 
evidence of objective confirmation, there is no medical 
evidence of record which indicates the manifestation to a 
degree of 10 percent of any of these symptoms under the 
Schedule for Rating Disabilities.

Accordingly, as the signs and symptoms for which the veteran 
requests service connection under 38 C.F.R. § 3.317 are 
either diagnosed illnesses, or are attributable to a 
diagnosed illness, or are not manifested to a degree of 10 
percent, his claims for service connection for an undiagnosed 
illness manifested by cardiomyopathy, dry eyes with 
conjunctivitis, migraine headaches, gastroenteritis, an 
adjustment disorder with anxious mood and a sleep disorder, 
cystic acne of the hands and lesions of the left posterior 
neck and upper arms, a smell disorder, multiple joint and 
muscle pain, to exclude service-connected left knee strain, 
must be denied as not well grounded.

As the veteran's claims for presumptive service connection 
under 38 C.F.R. § 3.317 are not well grounded, it now must be 
determined whether he has submitted evidence sufficient to 
well ground claims for direct service connection.

Initially, the Board finds the veteran's direct service 
connection claims well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he is found to have 
presented claims which are plausible, in that a treating 
physician whose specialty is infectious diseases, and a Ph.D. 
whose family members have had the disease and who, along with 
his spouse, who is also a Ph.D., have conducted extensive 
research on the subject and testified before Congress as to 
their findings, have related his cardiomyopathy and various 
symptoms of that disease to his service in the Persian Gulf.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303(a).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.

As noted above, the veteran's service medical records contain 
diagnoses of acne; his February 1988 enlistment examination 
contains a diagnosis of acne, and his February 1988 medical 
history report indicates pre-existing skin diseases and 
cysts; August 1988 treatment reports indicate a four month 
history of a boil on his neck, and that he complained of acne 
for three years, and had been taking medication for six 
months prior to entry; a November 1989 treatment report 
indicates acne since age 16 years, that the veteran had seen 
a private dermatologist prior to entry, and that he then had 
acne on his back, chest and posterior neck.  Thus, there is 
clear and unmistakable evidence that acne pre-existed the 
veteran's entry onto active duty.  The Board must now 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.

A February 1990 treatment report indicated the veteran had 
minor acne at that time.  A February 1991 report indicated 
the veteran reported that medication for acne, Doxiclycine, 
had made the veteran sensitive, and had caused chapped lips.  
The diagnosis was possible acne or contact dermatitis.  An 
April 1991 report graded the veteran's acne, giving the 
maximum score for oiliness of the back and face, cysts of the 
back, excoriations of the back and chest, and sores of the 
back.  A report dated prior to December 1991 indicated the 
veteran was one month status Accutane treatment, and had no 
complaints other than dryness.  The veteran's April 1992 
discharge examination report contained a diagnosis of acne of 
the face, trunk, and left neck.

A November 1992 VA examination report diagnosed nodulo cystic 
acne on the face, back, arms, waist, buttocks and thighs, 
with pits and scars of the face - too numerous to count.

No medical evidence has been submitted showing that any 
cardiovascular disease, including cardiomyopathy, was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

A March 1996 VA examination report indicates that photos from 
the November 1992 VA examination had been reviewed, and that 
no major changes were noted.  A March 1996 VA examination 
report contains an impression of no rash detected at the time 
of this examination.  Thus, there is no indication in any of 
these reports that the veteran's acne condition had worsened 
measurably during service, or that his condition indicated an 
increase in disability.

A March 1996 VA examination report contains impressions of 
cardiomyopathy; shortness of breath secondary to 
cardiomyopathy; fatigue secondary to cardiomyopathy; weight 
loss secondary to cardiomyopathy; hypotension secondary to 
cardiomyopathy; no rash detected at the time of this 
examination; electrolyte abnormalities related to treatment 
for congestive heart failure; no evidence of congestive heart 
failure found at this time; probable migraine by history; dry 
eyes by history, and no abnormality noted at this time; 
insomnia, cause uncertain; pain in the knees, no cause found; 
gastrointestinal distress, cause uncertain; veteran denied 
muscular aches; mild anemia.

An April 1996 VA psychiatric examination report contains 
diagnoses of Axis I, adjustment disorder, with anxious mood; 
Axis II, none; Axis III, cardiovascular problems; Axis IV, no 
change; Axis V, Global Assessment of Functioning (GAF) scale 
score 72.

The veteran has submitted various correspondence, research, 
and other scientific literature from G. L. Nicholson, Ph.D., 
indicating that various scientific studies had been made of 
Persian Gulf veterans, and that some had been found to have 
symptoms similar to this veteran's.  He suggested the veteran 
might be suffering from Mycoplasma fermentans (incognitus), 
and noted the symptoms which have been recited above.

One of the veteran's treating physicians, G. J. Forstall, 
M.D., whose specialty is infectious diseases, has stated of 
the veteran's cardiomyopathy, that the veteran had a chronic 
illness dating back to 1991, with a component of that illness 
related to Mycoplasma fermentans incognitus.

The Director of the VA Compensation and Pension Service has 
summarized 1998 opinions of the Program Director of 
Infectious Disease and a VA cardiologist who is Acting 
Director, Medical Service, as indicating that is was 
possible, but not likely, that the veteran's cardiomyopathy 
was caused by Mycoplasma incognitus acquired during the 
Persian Gulf War, and that is was also possible, but not 
likely, that subjective symptoms the veteran is claiming to 
have existed since the veteran was discharged were caused by 
Mycoplasma incognitus.

As noted above, the veteran's acne pre-existed his military 
service and was not aggravated thereby.  The remaining signs 
or symptoms have been attributed to his cardiomyopathy.  As 
noted in the Introduction of this decision, the issue of 
service connection for cardiomyopathy, on a direct basis, is 
addressed in the REMAND portion of this decision.

Service connection for dry eyes, conjunctivitis, migraine 
headaches, a smell disorder, and multiple joint and muscle 
pain cannot be granted as there is no objective medical 
evidence of a current disability.  As noted above, acne 
cannot be service connected because it pre-existed the 
veteran's entry onto active duty and was not aggravated 
thereby.  While gastroenteritis was diagnosed in the past, 
the current VA examination reports, the current private 
treatment reports, and the VA and private medical opinions 
noted above do not contain a current diagnosis of that 
disorder.  The March 1996 VA examination report, for 
instance, contains a diagnosis of gastrointestinal distress, 
cause uncertain.  Hence, gastroenteritis cannot be service-
connected.

As to the diagnosis of an adjustment disorder with anxious 
mood and a sleep disorder, the Board notes that generally, 
congenital or developmental defects or conditions are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. 
§ 4.9 indicates that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.

The veteran's adjustment disorder must be presumed to have 
pre-existed his entry into military service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 
515-16 (1996).

A pre-existing injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).  However, based upon the 
above analysis, § 1153 is not applicable to the veteran's 
adjustment personality disorder, as it is not a disease or 
injury.

"If, during an individual's military service, superimposed 
disease or injury does occur, service connection may indeed 
be warranted for the resultant disability."  This applies to 
any disease or injury caused by the adjustment disorder.  In 
the present case, however, the adjustment disorder has not 
caused another disability.  In fact, the opposite is true; 
the adjustment disorder has been attributed to the 
cardiomyopathy.  There has been no medical evidence submitted 
which reveals that any other superimposed disease or injury, 
including any listed in § 3.309(a), was incurred during the 
veteran's military service or within any applicable 
presumptive period.  See VAOPGCPREC 82-90 (July 1990).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  The veteran must still 
proffer competent medical evidence of a causal nexus between 
the claimed disability and service where the question 
involves medical causation or diagnosis, such as in the 
instant case.  See Wade v. West, 11 Vet. App. 302, 305 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).

A review of the veteran's DD 214 shows that his service 
specialty was infantryman, and that the veteran was awarded 
the Combat Infantryman Badge.  38 C.F.R. § 3.304(d).  As 
noted above, however, the required medical nexus opinion 
evidence has not been submitted.

The preponderance of the evidence is against the claims for 
dry eyes with conjunctivitis, migraine headaches, 
gastroenteritis, and adjustment disorder with anxious mood 
and a sleep disorder, cystic acne of the hands with lesions 
of the left posterior neck and upper arms, a smell disorder, 
and multiple joint and muscle pain.

In reaching the decisions denying the veteran's claims the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for conjunctivitis, including as due to an 
undiagnosed illness, and for an undiagnosed illness 
manifested by dry eyes, is denied.

Service connection for migraine headaches, including as due 
to an undiagnosed illness, is denied.

Service connection for gastroenteritis, including as due to 
an undiagnosed illness, is denied.

Service connection for an adjustment disorder with anxious 
mood and a sleep disorder, including as due to an undiagnosed 
illness, is denied.

Service connection for cystic acne of the hands and lesions 
of the left posterior neck and upper arms, including as due 
to an undiagnosed illness, is denied.

Service connection for an undiagnosed illness manifested by a 
smell disorder is denied.

Service connection for an undiagnosed illness manifested by 
multiple joint and muscle pain, to exclude service-connected 
left knee strain, is denied.

REMAND

Initially, the Board finds the veteran's direct service 
connection for cardiomyopathy claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he is found to 
have presented claims which are plausible, in that a treating 
physician whose specialty is infectious diseases, and a Ph.D. 
whose family members have had the disease and who, along with 
his spouse, who is also a Ph.D., have conducted extensive 
research on the subject and testified before Congress as to 
their findings, have related his cardiomyopathy and various 
symptoms of that disease to his service in the Persian Gulf.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(b).  
This duty has not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The veteran's service medical records contain no evidence of 
any cardiovascular complaints or treatment.

A March 1996 VA examination report contains impressions of 
cardiomyopathy; shortness of breath secondary to 
cardiomyopathy; fatigue secondary to cardiomyopathy; weight 
loss secondary to cardiomyopathy; hypotension secondary to 
cardiomyopathy; no rash detected at the time of this 
examination; electrolyte abnormalities related to treatment 
for congestive heart failure; no evidence of congestive heart 
failure found at this time; probable migraine by history; dry 
eyes by history, and no abnormality noted at this time; 
insomnia, cause uncertain; pain in the knees, no cause found; 
gastrointestinal distress, cause uncertain; veteran denied 
muscular aches; mild anemia.

An April 1996 VA psychiatric examination report contains 
diagnoses of Axis I, adjustment disorder, with anxious mood; 
Axis II, none; Axis III, cardiovascular problems; Axis IV, no 
change; Axis V, Global Assessment of Functioning (GAF) scale 
score 72.

The veteran has submitted various correspondence, research, 
and other scientific literature from G. L. Nicholson, Ph.D., 
indicating that various scientific studies had been made of 
Persian Gulf veterans, and that some had been found to have 
symptoms similar to this veteran's.  He suggested the veteran 
might be suffering from Mycoplasma fermentans (incognitus), 
and noted the symptoms which have been recited above.

One of the veteran's treating physicians, G. J. Forstall, 
M.D., whose specialty is infectious diseases, has stated of 
the veteran's cardiomyopathy, that the veteran had a chronic 
illness dating back to 1991, with a component of that illness 
related to Mycoplasma fermentans incognitus.

The Director of the VA Compensation and Pension Service has 
summarized 1998 opinions of the Program Director of 
Infectious Disease and a VA cardiologist who is Acting 
Director, Medical Service, as indicating that is was 
possible, but not likely, that the veteran's cardiomyopathy 
was caused by Mycoplasma incognitus acquired during the 
Persian Gulf War, and that is was also possible, but not 
likely, that subjective symptoms the veteran is claiming to 
have existed since the veteran was discharged were caused by 
Mycoplasma incognitus.

Thus, medical questions remain due to the conflicting private 
and VA medical opinions.  When, during the course of review, 
it is determined that further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of any physicians, other than 
G. J. Forstall, M.D., who have treated 
him for cardiovascular or infectious 
diseases problems since his discharge 
from active duty military service.  The 
RO, after obtaining any necessary 
authorization, should obtain all records 
pertaining to the veteran from any health 
care provider identified.  If health care 
providers are identified, and records are 
not obtained, the reason therefore should 
be properly set forth in the claims file.

2.  Dr. Forstall should also be 
contacted, after obtaining any necessary 
authorization, and requested to provide 
all treatment records pertaining to the 
veteran.  If no records are received, the 
reason therefore should be properly set 
forth in the file.

3.  After completion of the above, and 
even if no records are obtained, the 
veteran should be afforded a special VA 
cardiovascular examination to determine 
the existence of any current 
cardiovascular disorders.  Should a 
special VA infectious diseases 
examination of the veteran be indicated, 
that examination should be accomplished.  
All necessary tests and studies should be 
accomplished and the clinical 
manifestations should be reported in 
detail.  The claims folder must be made 
available to and reviewed by the examiner 
prior to his examination of the veteran.  
Specifically, the examiner is to indicate 
whether the veteran has currently 
diagnosed chronic dilated (congestive) 
cardiomyopathy.   The examination report 
should be typed and should include the 
rationale for the diagnostic conclusion.  

4.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for cardiomyopathy, on a 
direct basis, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


